      Case 4:18-cv-00850 Document 14 Filed on 02/27/19 in TXSD Page 1 of 7
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                February 27, 2019
                            SOUTHERN DISTHICT OF TEXAS                                 David J. Bradley, Clerk
                                 HOUSTON IHVISION

ALEX Y. KIM, on behalf of Himself and Others §
Similarly Situated,                          §
                                             §
       Plaintiffs,                           §
                                             §
v.                                           §              CIVIL ACTION H-18-850
                                             §
UMAMI GRILL & SUSHI, LLC and JENNIFER,       §
ZILLIOX,                                     §
                                             §
       Defendants.                           §


                           MEMORANDUM OPINION AND ORDER

       Pending before the court is a motion for partial summary judgment filed by defendants

Umami Grill and Sushi, LLC (the "Restaurant") and Jennifer Zilliox (collectively, "Umami").

Dkt. 12. Having considered the motion, response, record evidence, and applicable law, the court is

of the opinion that Umami's motion for summary .iudgment should be DENIED.

                                        I.   BACKGROUND


       This case is about a sushi chef allegedly no: being paid for working overtime. Dkts. 12, 13.

He brings this case on behalf of himself and other chefs or cooks responsible for preparing and

serving food at the Restaurant. Dkt. 1. Zilliox owns the Restaurant, and plaintiff Alex Y. Kim

worked for her. !d. Kim contends that his primary duty was preparing sushi meals. !d. He asserts

that he and the other chefs were paid a salary with no overtime pay and that the chefs regularly

worked in excess of sixty hours a week. !d. Kim has not filed a motion to certify the class.

       Umami filed a motion for partial summary judgment, arguing that Kim was exempt from the

Fair Labor Standards Act ("FLSA") overtime requirements under both the bona fide executive

exemption and the bona fide professional capacity exemption. Dkt. 12. Umami asserts that Kim
      Case 4:18-cv-00850 Document 14 Filed on 02/27/19 in TXSD Page 2 of 7



"was not a simple line or prep cook that followed n!cipes"; rather, he created them. Dkt. 12 (citing

Dkt. 12, Ex. B (Zilliox Dec.)). Additionally, Umami asserts that Kim was a manager who managed

the sushi department as well as, at times, employee~ in the front of the Restaurant. !d. Umami relies

on two unsworn declarations executed by Zilliox tc support these contentions. See id. & Exs. A, B.

       Kim argues that there is a question of material fact that precludes summary judgment as to

each exemption. Dkt. 13. First, he contends that he was not paid on a salary basis because his salary

fluctuated, and he provides paystubs demonstrating this fluctuation. !d. & Ex. 1. Second, he asserts

that none of the documents submitted by Umami Jroves the professional or creative exemptions.

Dkt. 13. He argues that Umami negates its own claim that Kim was exempt as a professional by

asserting that his primary duty was both management and creative design, as both of these cannot

be primary duties. !d. Finally, Kim objects to Umami's evidence, arguing that the declarations

provided are unsworn and are, in part, hearsay, and that exhibits A2 through A 10 are irrelevant. !d.

The court will first consider Kim's evidentiary objections and then tum to Umami's motion for

partial summary judgment.

                                  II.   EVIDENTIARY OBJECTIONS


       Under Federal Rule of Civil Procedure 56(;;)(2), a "party may object that the material cited

to support or dispute a fact cannot be presented ira form that would be admissible in evidence."

Fed. R. Civ. P. 56(c)(2). Under Rule 56(c)(4), an "affidavit or declaration used to support or oppose

a motion must be made on personal knowledge, set out facts that would be admissible in evidence,

and show that the affiant or declarant is competent to testify on the matters stated." Fed. R. Civ. P.

56(c)(4).

       Kim first objects to two "unsworn declara1ions," which he contends are unsworn and self-

serving, thus rendering them unreliable as credible summary judgment evidence. Dkt. 13 at 3. Both
                                                  2
      Case 4:18-cv-00850 Document 14 Filed on 02/27/19 in TXSD Page 3 of 7



declarations are made by Zilliox. The first, Exhibit A, purports to prove up business records.

Dkt. 12, Ex. A. The declaration is signed but not notarized. !d. In Exhibit A, Zilliox states that the

facts in the declaration are true and within her perscnal knowledge. See id. She also asserts that she

is the custodian of records and that the records c.ttached are original or exact duplicates of the

originals. See id. She does not, however, state tha1 she is signing the declaration under "penalty of

perjury." See id.

       Under 28 U.S.C. § 1746, an unsworn declaration maybe used as evidence if it is subscribed

"as true under penalty of perjury, and dated, in substantially the following form: ... If executed

within the United States, its territories, possessions, or commonwealths: 'I declare (or certify, verify,

or state) under penalty of perjury that the foregoing is true and correct. Executed on (date).

(Signature)'." Because Zilliox does not mention "penalty of perjury," her unsworn declaration

cannot be used as summary judgment evidence. See Nissho-IwaiAm. Corp. v. Kline, 845 F.2d 1300,

1306 (5th Cir. 1988) ("It is a settled rule in this circuit that an unsworn affidavit is incompetent to

raise a fact issue precluding summary judgment.").           Kim's objection to this declaration is

SUSTAINED.

        The other unsworn declaration, Exhibit B, does state that it is made "under penalty of

perjury." In fact, the first paragraph of the declaration mirrors the language used in 28 U.S.C.

§ 1746. See Dkt. 12, Ex. B. Thus, to the extent Kim objects to the court relying on Exhibit B

because it is an unsworn declaration, that objectio 1 is OVERRULED.

        Kim also objects to specific paragraphs of Exhibit B. He objects to paragraph 2 because it

contains a assertion of a material fact that is disput,~d by evidence. Dkt. 13. In paragraph 2, Zilliox

states Kim's employment dates and asserts that he "was compensated on a salary basis at a rate of

$1,500 for 11 days of work on a biweekly pay scht::dule." Dkt. 12, Ex. B ~ 2. The court takes note
                                                   3
      Case 4:18-cv-00850 Document 14 Filed on 02/27/19 in TXSD Page 4 of 7



of Kim's assertion that he has evidence that conflicts with Zilliox's statement and will consider

Kim's evidence when determining whether Umami has met its summary judgment burden, but Kim's

allegedly conflicting evidence is not a sufficient reason to strike Zilliox's statement as improper

evidence. The objection to paragraph 2 is OVERRULED.

       Kim objects to paragraph 3 of Exhibit B because of the "assertion of disputed criterion

'primary duty."' Dkt. 13. This is not a proper obje~tion. The court will consider all evidence both

sides present and if there is an issue of material fc:.ct, the court will not grant summary judgment.

The objection to paragraph 3 is OVERRULED.

       Kim objects to paragraph 7 as irrelevant. Dkt. 13. In paragraph 7, Zilliox states that Kim

offered to buy the Grill, his offer was rejected, and then he filed this lawsuit. Dkt. 12, Ex. B ~ 7.

The court agrees that this information is not relewmt to the issues being considered for summary

judgment. Thus, the objection to paragraph 7 is s·JsTAINED.

       Finally, Kim objects to Exhibits A2 to A1C as irrelevant. Dkt. 13. The court need not rule

on these objections because it does not rely on the ;e exhibits in making its determination.

                              Ill.   SUMMARY JUDCMENT STANDARD


       A court shall grant summary judgment when a "movant shows that there is no genuine

dispute as to any material fact and the movant is e1titled to judgment as a matter oflaw." Fed. R.

Civ. P. 56(a). "[A] fact is genuinely in dispute only if a reasonable jury could return a verdict for

the nonmoving party." Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). The

moving party bears the initial burden of demonstr.1ting the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 1 :>6 S. Ct. 2548 (1986). If the moving party meets

its burden, the burden shifts to the non-moving party to set forth specific facts showing a genuine

issue for trial. Fed. R. Civ. P. 56(e). The court must view the evidence in the light most favorable
                                                  4
      Case 4:18-cv-00850 Document 14 Filed on 02/27/19 in TXSD Page 5 of 7



to the non-movant and draw all justifiable inferences in favor of the non-movant.            Envtl.

Conservation Org. v. City of Dallas, 529 F.3d SIS, 524 (5th Cir. 2008).

                                         IV. ANALYSIS

       Under the FLSA, covered employers must compensate nonexempt employees at overtime

rates for time worked in excess of statutorily defimd maximum hours. 29 U.S.C. § 207(a). Section

216(b) of the FLSA creates a cause of action against employers who violate the overtime

compensation requirements. 29 U.S.C. § 216(b). There are several categories of employees who

the statute specifically exempts from overtime requirements. See 29 U.S.C. § 213(a)(l). Relevant

to this case, employees who are employed in a b :ma fide executive or professional capacity are

exempt from the overtime requirement. See id. The requirements for the executive exemption are

contained in 29 C.F .R. § 541.100-06 (Subpart B), and the requirements for the professional

exemption are contained in 29 C.P.R. § 541.300-04 (Subpart D). 29 C.P.R. § 541.0. Both

exemptions apply to employees compensated on a "salary basis" pursuant to § 541.600, which

requires a minimum rate of pay per week that is met by Kim's contractual pay rate. 29 C.P.R.

§§ 541.100(a)(l), 541.300(a), 541.600(a); Nevada v. US. Dep 't ofLabor, 218 F. Supp. 3d 520, 534

(E.D. Tex. 2018) (enjoining the implementation of an amendment increasing this minimum from

$455 to $913 per week); Dkt. 12 & Ex. B (indicating that Kim's contractual rate ofpaywas $1,500

for 11 days of work paid on a biweekly schedule). "Salary basis" means, generally, that the

employee "regularly receives each pay period on a weekly, or less frequent basis, a predetermined

amount constituting all or part of the employee's compensation, which amount is not subject to

reduction because of variations in the quality or qumtity of the work performed." !d. § 541.602(a).

There are, however, various exceptions to the prohibition against deductions from pay in the salary

basis requirement. !d. § 541.602(b).
                                                5
      Case 4:18-cv-00850 Document 14 Filed on 02/27/19 in TXSD Page 6 of 7



        Umami argues that Kim's salary exceeded the minimum salary required by the exemption.

Dkt. 12. Specifically, it asserts that Kim was compensated at a rate of $1,500 for eleven days of

work on a biweekly pay schedule. !d. (citing Exhibit B).

        Kim argues that there is a genuine issue cf material fact as to whether he was paid on a

"salary basis," which he contends precludes either exemption. Dkt. 13. He asserts that the statute

requires more than just being paid at or above the minimum rate in that the employee must receive

a full, predetermined salary on a consistent basis to qualify as exempt. !d. Kim contends he was not

paid on a salary basis because his pay was inconsistent and whether he was paid on a "salary basis"

is a question of fact for the jury. !d. Kim asserts that sometimes his pay actually fell below the

contractually stated $1,500.00 for eleven days ofw)rk on a biweekly schedule, and his pay amounts

varied from week to week. !d. & Ex. 1.

        Kim provides his paystubs as evidence of h.is "regular" pay. For example, on February 4,

2014, Kim was paid a regular rate of$1772.68 for two weeks of work. Dkt. 13, Ex. 1. On February

18,2014, he was paid $1636.32 for his regular rat·~, and on March 4, 2014, he was paid $1909.04

as the regular rate. 1 /d. He received credit card tips on top of the "regular" rate listed on his pay

stubs. !d. There are paystubs indicating he was sonetimes paid less than $1500 for a two-week pay

period. For example, there are several     paystub~:   indicating he was paid $1309.05, $1454.50,

$1163.60, and $1018.15 as his "regular" rate. !d. There is even one indicating he was paid $436.35

as his "regular" rate. !d.

        Under the regulations, deductions may be made for absences of one or more full days. But


        1
          These fluctuations appear to be for extra days worked, as $1500.00 divided by eleven
days, which is his contractual rate, is $136.36. Ifyou add that rate, the amounts paid for regular
rates on his pay stub appear to include one or two ~xtra days if he were paid a rate per day rather
than a salary.
                                                  6
      Case 4:18-cv-00850 Document 14 Filed on 02/27/19 in TXSD Page 7 of 7



deduction may not be made for partial days. See 29 C.F.R. § 541.602(b)(1) ("[I]f an exempt

employee is absent for one and a half days for   per~;onal   reasons, the employer can deduct only for

the one full-day absence."). Some of the regular pay amounts Kim received do not "add up" to full-

day absences. 2 While there are exceptions listed in 1he FLSA that may explain the paystubs in which

Kim's pay was reduced by units that are not multiples of a full-day's pay, Umami has provided no

explanations here. Thus, there is a question of matE rial fact as to whether Kim was paid on a "salary

basis." Because there is a question of material fact as to this element which is an essential element

of both exemptions, Umami has not met its burden of showing the exemptions apply. See Fontenot

v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986) (noting that when the movant bears the burden

of proof on an issue, the movant has the burden of establishing the elements of its claim or defense).

Umami's motion for partial summary judgment is therefore DENIED.

                                         V. CONCLUSION

       Umami's motion for partial summary judgnent (Dkt. 12) is DENIED.

       Signed at Houston, Texas on February 27, 2019.




       2
         As noted above, $1500.00 divided by eleven days equates to a daily rate of$136.36.
The check indicating Kim's regular rate pay was $436.35 is not a multiple of$136.36, which
could lead a reasonable juror could conclude that Kim deductions were being made for partial
days.
                                                7
